THIS was a vwrit of certiorari to remove the proceed-' ings on a caveat, to the recording of certain depositions taken and returned under a commission, issued out of Baltimore County Court by the defendant, to prove the bounds of his lands, and which" the County Court directed to be recorded, and from which decision the caveator (Roch) appealed to this Court, and sued for the writ of certiorari, for the removal of the proceedings.
The Provincial Court, having examined the case, award- . ed a procedendo to the County Court.